DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

 Response to Amendment
Amendment to claim 1 is noted.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Applicant’s arguments pertaining to the amended limitations regarding separating the catalytic cracking effluent into six streams are addressed in the updated rejection which follows.
Applicant argues that one of skill in the art would not combine the Funk and Xie references because Xie produces C2 to C4 olefins, which is not desired by Funk.
This argument is not found persuasive. The office maintains the position outlined in the final action, i.e. that while Funk does seek to produce C2 to C3 olefins, nothing in the disclosure states that production of C4 olefins is undesirable or would otherwise be unsuitable. Combination with Xie still produces the desired C2 and C3 products as disclosed in Funk. A person of ordinary skill in the art would appreciate that C4 olefins also have value as an end product. Furthermore, the office maintains that the combination is proper and Xie provides adequate motivation for the modification. First of all, Funk discloses steam or catalytic cracking (see [0010]). Xie discloses advantages of the two cracking processes, namely that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al (US 2014/0357913) in view of Xie et al (WO 2016/192041) and Fanget et al (US 2015/0284646), as evidenced by Petroleum Technology (Vol. 1, BTX Processing).
Xie is cited from the English language equivalent (US 2018/0163147).
Regarding claims 1 and 2, Funk discloses a method for processing full range naphtha comprising:
feeding full range naphtha 8 to a separation unit 10 (see drawing; [0013], straight run naphtha; [0016]);
separating the naphtha, in the separation unit, to produce a light naphtha stream 12 and a heavy naphtha stream 14 (see [0016]);
hydrotreating (HDT) the heavy naphtha stream in a HDT unit 20 to produce a HDT stream 22 (see [0016]);
separating 30 the HDT stream to produce a paraffinic stream comprising normal hydrocarbons in the C5 to C11 range (substantially overlapping the claimed range of C6 to C12 paraffins) (extract stream 32 comprising normal hydrocarbons) and a reformable stream (raffinate stream 34) (see [0016]; [0018]);
reforming 50 the reformable stream to produce an aromatic stream 52 comprising greater than 50 wt% aromatics (see [0019]; Table);
combining the light naphtha stream with the paraffinic stream to produce a combined stream (see [0016]); and
cracking 40 the combined stream to form a cracked stream (see [0016]).
The claimed final boiling point of the full range naphtha is typical of a full range straight run naphtha and is therefore considered to be inherent to the naphtha feed in Funk or, at the very least, is overlapping therewith. The light naphtha comprises C5- hydrocarbons and some C6 hydrocarbons and the heavy naphtha stream comprises C7 and heavier components and some C6 components (see [0017]), thus teaching boiling points in line with those claimed.
The reformable stream in Funk comprises aromatics and naphthene (see [0022]). While Funk does not explicitly disclose the claimed composition, i.e. 40 to 80 wt% aromatics, the claimed composition is not considered to provide a patentably distinguishing feature. A person of ordinary skill in the art would optimize the separation conditions and the corresponding reformable stream composition which provides a reformable stream suitable for the subsequent reforming reaction. Absent a showing of criticality or unexpected results, the composition of the reformable stream, i.e.  the content of aromatics therein, is not considered to patentably distinguish the instant claims over the cited prior art. 
Funk does not explicitly disclose the reforming operating conditions, i.e. temperature and pressure as claimed.
However, the office notes that the claimed operating conditions are in line with what is understood to be typical in the art, as evidenced by Petroleum Technology (see p. 431, 1.2, pressure of 50 to 500 psig (3.45 to 34.5 bar) and temperature of 470 to 530°C). Selection of the claimed temperature and pressure would therefore be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. 
Funk discloses that the cracking can be steam cracking or catalytic cracking (see [0010]), but does not disclose the specific sequence of cracking steps as claimed.
Xie is directed to a process for converting naphtha in a process combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses:
subjecting a light naphtha stream to catalytic cracking to form a cracked stream (see [0006]; [0018]);
separating the cracked stream to produce a plurality of product streams that include a first stream comprising C2 to C3 paraffins (see [0006]; [0008]); and
steam cracking the first stream to produce (and recover) C2 to C4 olefins, thus including the claimed C2 to C3 olefins (see [0007]; [0010]).
The advantages of the two cracking process are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking steps of Xie into the cracking step in the process of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses only three streams exiting the separator (see Fig. 1; [0008]-[0011], hydrogen/methane, lower alkane, and C6 to C12 hydrocarbons), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). 
It is further noted that all of the claimed hydrocarbon fractions are present in the catalytic cracking effluent of Xie (see Table 4). Separating into multiple product streams and specific determination of the composition of such streams is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Regarding claim 3, Xie discloses wherein steam cracking is performed at a temperature of from 800 to 850°C and a residence time of 0.2 to 0.5 s (see [0042]), within the claimed ranges.
Regarding claims 9 and 14, Xie discloses wherein the catalytic cracking is performed in the presence of a ZSM-5 catalyst (see [0036]).
Regarding claim 20, Funk discloses a system for producing light olefins from a full range naphtha feed comprising (see drawing; [0016]-[0019]):
a separation unit 10 for separating a full range naphtha feed 8 into a light naphtha stream 12 and a heavy naphtha stream 14;
a HDT reactor 20 for HDT the heavy naphtha stream;
a separator 30 for separating the HDT heavy naphtha stream into a paraffins stream 32 and a reformable stream 34;
a reforming unit 50 for reforming the reformable stream; and
a cracking unit 40 for cracking light naphtha and paraffins.
Funk discloses that the cracking unit can be a steam cracker or a catalytic cracker (see [0010]), but does not disclose the specific sequence of cracking reactors as claimed.
Xie is directed to a converting naphtha by combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses (see Fig. 1; [0071]):
a light naphtha catalytic cracking unit (see [0006]; [0018]);
a separator for separating catalytically cracked product (see [0006]; [0008]); and
a steam cracker for steam cracking the C2 to C3 paraffin stream (see [0007]; [0010]).
The advantages of this configuration are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that this configuration significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking units of Xie into the system of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses a stream for light paraffins and a combined stream for light olefins and C6 to C12 hydrocarbons exiting the separator (see Fig. 1; [0008]-[0009]), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams, including at least three, to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). Separating into three (or more streams) is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Recitation of the system for carrying out “the method of claim 1” and details regarding the composition of the streams are not structurally limiting to the claimed apparatus. See MPEP 2114 & 2115.
Claims 4-8, 10, 11, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie and Fanget, as applied to claim 1, in further view of Schultz et al (US 7,737,317)
Regarding claims 4-8, 10, 11, 15-19, 21 and 22, the office notes that each of the claimed catalysts are typical and well-known for the purpose of carrying out catalytic cracking to produce light olefins (see Shultz: col. 5, lines 15-49, disclosing X-type zeolite, Y-type zeolite, ferrierite, erionite, mordenite, faujasite, ST-5, ZSM-5, ZSM-11, ZSM-12, ZSM-23, ZSM-35, and ZSM-38). Selecting any or a combination of these catalysts amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Recitation of these catalysts is not considered to patentably distinguish over the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772